    UNITED STATES DISTRICT COURT
   NORTHERN DISTRICT OF CALIFORNIA                                             BILL OF COSTS                                                        COURT USE ONLY
                                                                                                                                     OBJECTION DEADLINE: 7/31/2018
      Form CAND 133 (Rev. 2/2017)                  Please follow the instructions on page 3 when completing this form.
                                                                                                                                     OBJECTION FILED: YES X        NO 

1. CASE NAME                                                   2. CASE NUMBER                   3. DATE JUDGMENT ENTERED           4. PARTY AGAINST WHOM JUDGMENT WAS ENTERED
RAAD RABIEH V. PARAGON                                         16-CV-04256-EJD                                                     Plaintiff, RAAD RABIEH
                                                                                                7/11/18


5. NAME OF CLAIMING PARTY                                      6. NAME OF ATTORNEY FOR CLAIMING PARTY (or indicate “PRO SE”)       7. PHONE AND EMAIL OF CLAIMING PARTY, IF PRO SE
DEFENDANT, PARAGON SYSTEMS, INC.                               CAROL A. HUMISTON, ESQ.                                             (818) 243-5200
                                                               BRADLEY & GMELICH LLP                                               chumiston@bglawyers.com


8. REQUEST TO TAX THE FOLLOWING AS COSTS:                                                                                  (SHADED AREAS ARE FOR COURT USE ONLY)

            COST ITEM                 AMOUNT CLAIMED          LIST SUPPORTING DOCUMENTATION                Amt Allowed           Disallowed              Disallowance Reason

 a. FEES OF THE CLERK AND FOR SERVICE OF PROCESS

  Filing Fees and Docket Fees,
  Civil LR 54-3(a)(1), 18 U.S.C.
  1923

  Service of Process, Civil LR 54-
  3(a)(2)

 b. REPORTERS’ TRANSCRIPTS

  Transcripts for appeal, Civil LR
  54-3(b)(1)

  Rulings from the bench, Civil LR
  54-3(b)(2)

  Other transcripts (by order or
  stipulation), Civil LR 54-3(b)(3)

 c. DEPOSITIONS

  Deposition transcript/video               $1,780.09    Invoice 19514 – Jan Brown $215.00                                     $1780.09            Action Voluntarily Dismissed by
  recording, Civil LR 54-3(c)(1)                         Invoice 19500 – Jan Brown $468.00
                                                         Invoice 315607 – Magna Legal Service                                                             Plaintiff – No Judgment
                                                                                                                                                          Entered.
                                                         Invoice 5764688-01-01 $104.95 ABI
                                                         Invoice 5764686-02-01 $101.70 ABI
                                                         Invoice 5779027-01-01 $ 71.25 ABI



  Deposition exhibits, Civil LR 54-
  3(c)(3)

  Notary & reporter attendance
  fees, Civil LR 54-3(c)(4),(5)

 d REPRODUCTION EXEMPLIFICATION
  Government records, Civil LR
  54-3(d)(1)

  Disclosure/formal discovery
  documents, Civil LR 54-3(d)(2)
  Trial exhibits, Civil LR 54-3(d)(4)

  Visual aids, Civil LR 54(d)(5)

 e. WITNESS FEES AND EXPENSES

  Total from itemized Witness
  Fees worksheet,* Civil LR 54(e)

 f COURT-APPOINTED PROFESSIONALS INTERPRETERS
  Fees for special masters &
  receivers, Civil LR 54-3(f)

  Court-appointed experts,
  28 USC § 1920(6)

  Interpreters and special
  interpretation services, 28 USC
  §§ 1828, 1920(6)

 g MISCELLANEOUS COSTS
  Costs on appeal, Civil LR 54-
  3(g) & FRAP 39

  Costs of bonds and security,
  Civil LR 54-3(h)

 TOTAL AMOUNT                                  $ 1,780.09                                                           $    0.00                 $    $1780.09

9. ADDITIONAL COMMENTS, NOTES, ETC:

10. AFFIDAVIT PURSUANT TO 28 USC § 1924: I declare under penalty of perjury that the foregoing               11. Costs are taxed in the amount of $0.00                 and included in the judgment.
costs are correct and were necessarily incurred in this action and that the services for which fees have
been charged were actually and necessarily performed.                                                        Susan Y. Soong
Name of Attorney/Claiming Party:                                                                             Clerk of Court

SIGNATURE:                                                                                                   BY:                                       , Deputy Clerk               DATE: December 10, 2018
                                                      DATE: 7/16 /2018


                                               *WITNESS FEES/EXPENSES COMPUTATION WORKSHEET FOR ITEM 8.e OF REQUEST TO TAX COSTS (28 USC 1821)

                                                                                  ATTENDANCE                                  SUBSISTENCE                           TRAVEL/MILEAGE                TOTAL COST
        WITNESS NAME , CITY AND STATE OF RESIDENCE                             # Days               $ Cost               # Days               $ Cost        Travel Cost or                          Per Witness
                                                                                                                                                                                   $ Cost
                                                                                                                                                              # Miles POV




                                                                                                                                TOTAL WITNESS FEES/EXPENSES                                         $ 0.00
                                                                Case No. 16-cv-04256-EJD
STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

      At the time of service, I was over 18 years of age and not a party to this action. I am employed in the County of Los Angeles, State of California.
My business address is 700 North Brand Boulevard, 10th Floor, Glendale, CA 91203-1202.

       On July 17, 2018, I served true copies of the following document(s) described as BILL OF COSTS on the interested parties in this action as
follows:

                                                             SEE ATTACHED SERVICE LIST

       BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the document(s) with the Clerk of the Court by using the CM/ECF
system. Participants in the case who are registered CM/ECF users will be served by the CM/ECF system. Participants in the case who are not registered
CM/ECF users will be served by mail or by other means permitted by the court rules.

        I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct and that I am employed in
the office of a member of the bar of this Court at whose direction the service was made.

       Executed on July 17, 2018, at Glendale, California.



                                                                                    /s/
                                                                              Deborah Camara
                                                           SERVICE LIST
                                             Raad Z. Rabieh vs. Paragon Systems, Inc., et al
                                                      Case No. 16-cv-04256-EJD


Charles H. Jung, Esq.
Pia Kim, Esq.
Nassiri & Jung LLP
47 Kearny Street, Suite 700
San Francisco, CA 94108
Telephone: (415) 762-3100
Facsimile: (415) 534-3200
Email: charles@njfirm.com
        pia@njfirm.com
Attorneys for Plaintiff Raad Zuhair Rabieh

E-SERVE VIA PACER WHEN DOCUMENT E-FILED
